     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:18-cv-00089-SKO
13   CATHERINE SORIA,                               )
                                                    )       JOINT STIPULATION FOR EXTENSION
14                 Plaintiff,                       )       OF TIME AND ORDER
                                                    )
15          vs.                                     )
     NANCY A. BERRYHILL,                            )       (Doc. 20)
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                   Defendant.                       )
18                                                  )
19
20          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from January 29, 2019 to

22   March 9, 2019. This is Defendant’s second request for extension. Good cause exists to grant

23   Defendant’s request for extension. Good cause exists to grant Defendant’s request for extension.
24   Due to the government shutdown, Counsel had to extend her Ninth Circuit brief, which required

25   multiple levels of review including the U.S. Attorneys’ Office. As a result of scheduling
26   conflicts from the shutdown, Counsel had to extend her Ninth Circuit matter to make time for

27   U.S. Attorney review. Counsel also has over 80+ active social security matters, which require
28   two or more dispositive motions per week until mid-March. Due to heavy caseload and


                                                        1
 1   unexpected leave, Counsel needs additional time to adequately review the transcript and properly
 2   respond to Plaintiff’s Motion for Summary Judgment. The parties further stipulate that the
 3   Court’s Scheduling Order shall be modified accordingly. Defendant makes this request in good
 4   faith with no intention to unduly delay the proceedings. Counsel apologizes for the belated
 5   request, but made her request as soon as reasonably practicable.
 6   Respectfully submitted,
 7
     Dated: January 29, 2019                       /s/ * Denise Haley
 8
                                                   (*as authorized by email on January 29, 2019)
 9                                                 DENISE HALEY
                                                   Attorney for Plaintiff
10
11
     Dated: January 29, 2019                       MCGREGOR W. SCOTT
12
                                                   United States Attorney
13                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
14                                                 Social Security Administration
15
16                                         By      /s/ Tina L. Naicker
                                                   TINA L. NAICKER
17                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
18
19
                                                  ORDER
20
21          The Court is in receipt of the parties’ above “Joint Stipulation for Extension of Time”
22   requesting an extension of time until March 9, 2019, for Defendant to file a response to Plaintiff’s
23   Opening Brief. (Doc. 20). This is Defendant’s second request for an extension of time and
24   pursuant to the Court’s order entered December 28, 2018 (Doc. 19), Defendant’s response to
25   Plaintiff’s Opening Brief was due January 29, 2019, the same day on which the parties filed the
26   present request for extension.
27          Requests for extension are governed by Rule 144 of the Local Rules of the United States
28   District Court, Eastern District of California (“Local Rules”). Local Rule 144(d) explains that

                                                      2
 1   “[r]equests for Court-approved extensions brought on the required filing date for the pleading or
 2   other document are looked upon with disfavor.”         Given defense counsel’s representations
 3   regarding her caseload and the recent government shutdown, and the fact that Plaintiff consents to
 4   the request, the Court GRANTS the parties’ request for an extension. However, the parties are
 5   hereby admonished that any future requests for extension of time shall be brought in advance of
 6   the required filing date and be supported by good cause under Fed. R. Civ. P. 16(b)(4).
 7            IT IS HEREBY ORDERED that Defendant shall respond to Plaintiff’s Opening Brief
 8   on or before March 9, 2019. All other deadlines set forth in the Scheduling Order (Doc. 3) are
 9   modified accordingly.
10
     IT IS SO ORDERED.
11
12   Dated:     January 30, 2019                                 /s/   Sheila K. Oberto            .
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
